Citation Nr: 1722085	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO. 13-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a hysterectomy with left salpingo-oophorectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1985 to April 1988, with additional reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDING OF FACT

The Veteran's hysterectomy is not etiologically related to her active service. 


CONCLUSION OF LAW

The criteria for service connection for a hysterectomy have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a November 2010 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. During her April 2017 hearing, the Veteran was afforded a period of 30 days within which to submit additional evidence, linking her disorder to service. However, the Veteran has not submitted any further information. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The November 2012 VA examiner performed an in-person examination and reviewed the Veteran's file. In the accompanying report, the VA examiner provided clear explanations in support of the opinion and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examination is adequate to decide the Veteran's claim. 
VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection for a Hysterectomy

The Veteran contends her hysterectomy was a result of her active service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran underwent a total hysterectomy with left salpingo-oophorectomy in June 1999. The Veteran contends that her hysterectomy is a result of sexual assault during active service.

However, the preponderance of the evidence is against the Veteran's claim. The Veteran's service treatment records reflect the Veteran's pap smear results in July 1985 showed Class II mildly atypical squamous epithelial cells. The Veteran was also treated for right ovary dysplasia in April 1986. August 1988 service treatment records note that the Veteran experienced irregular periods since 1986. The Veteran complained of heavy menstrual bleeding in February 1991 and again in December 1991. In June 1992, the Veteran was treated for an abnormal menstrual cycle presenting with dark blood for 2 weeks, with cramping. 

Upon VA examination in November 2012, the VA examiner opined that the Veteran's hysterectomy was less likely than not caused by or a result of her military service. The VA examiner noted the Veteran had normal or negative pap smears in July 1985, August 1988, and September 1991. The examiner acknowledged the Veteran complained of abnormal menstrual bleeding leading up to her hysterectomy. However, the examiner opined that the Veteran's hysterectomy was less likely than not related to her active service, as the Veteran's irregular menstrual bleeding were distinct from the pain she was describing, and subsequent pap smears during active duty and when the Veteran separated from service were all negative. While the examiner attributed the Veteran's irregular menstrual bleeding in service to the physicality of active service, he also noted that the Veteran underwent a colposcopy with a biopsy of her cervix for an abnormal pap smear, but there was no treatment, freezing, cone biopsy, or Loop Electrosurgical Excision Procedure (LEEP), and that it was resolved.

The November 2012 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is competent and probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided a medical opinion supported by adequate rationale.

The Veteran asserts that her hysterectomy was a result of complications following a sexual assault in service. However, the record does not contain any competent medical evidence to support this assertion. Although the Veteran is competent to report symptoms that she perceives through her own senses, she is not competent to establish a nexus through her own lay assertions. See Layno, 6 Vet. App. 465, 469. The Veteran is not competent to offer an opinion as to the etiology of her hysterectomy due to the medical complexity of the matter involved. Gynecological conditions require specialized training for determinations as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between her diagnoses and service. See Jandreau, 492 F.3d 1372, 1377. 

The evidence does not show clinical documentation or otherwise competent evidence establishing a nexus between the Veteran's active service and her hysterectomy. Consequently, the Veteran's statements that attempt to relate her hysterectomy to active service are of no probative value.

The preponderance of the evidence is against a finding linking the Veteran's hysterectomy to her active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 


ORDER

Service connection for a hysterectomy is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


